DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 	Claims 1, 3, 5, 7-10, and 12-15 are pending.  Claims 1, 3, 5, 7-9, 12, and 13 have been amended.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendments.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al.  (US 2009/0183318) is withdrawn in response to Applicant’s amendments.
The rejection of claims 1, 3-5, 8-10, and 12-14 were rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al.  (US 2007/0124871) in view of Borlin et al.  (US 2014/0379142), is withdrawn in response to Applicant’s amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "accelerating rotation of the drum from the third rotational speed to a maximum rotational speed when vibration occurring due to the rotation of the drum at the maximum rotational speed is below a designated level” which is not understood.  It is unclear how to determine whether to perform “accelerating rotation . . . to a maximum rotational speed when vibration . . . at the maximum rotational speed is below a designated level” since the determination to accelerate the rotation of the drum to the maximum rotational speed must apparently be made after the drum is already rotating at the maximum rotational speed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al.  (US 2007/0124871) in view of Borlin et al.  (US 2014/0379142).  
Regarding claim 1, Kwon discloses a method for controlling a spin-drying cycle of a laundry treatment machine, the method comprising: performing a plurality of spin-drying operations by rotating a drum above an adjusted rotational speed range (Figure 3: S70, S90); and rotating the drum within the adjusted rotational speed range, between the respective spin-drying operations (Figures 3: S80; paragraphs 60, 67); wherein the adjusted rotational speed range is lower than an RPM range of a resonance point of a cabinet (paragraphs 60, 67; note S80 reaches 180 RPM which is below the resonance speed of 200 to 300 RPM); and wherein the plurality of spin-drying operations comprise: a first spin-drying operation including a section at which the drum rotates at a first rotational speed above the resonance point of the cabinet (at a point in the acceleration portion of S70 or S90 above the resonance of 200-300 rpm); a second spin-drying operation including a section at which the drum rotates at a second rotational speed higher than a first rotational speed (at a point in the acceleration portion of S90 above the resonance of 200-300 rpm that is not at the first rotational speed of the first spin-drying operation); and a third spin-drying operation rotating the drum at a third rotational 
Kwon does not expressly disclose balls within a ball balancer, or wherein the adjusted rotational speed range is configured to adjust disposition of balls within the ball balancer so as to correspond to a change in an amount of eccentricity; adjusting the disposition of the balls within the ball balancer by rotating the drum within the adjusted rotational speed range.
Borlin discloses a laundry treating appliance having a tub (14), a drum (16), and at least one balance ring (38) containing a balancing material, such as balls, cylinder, plates, fluid or a combination thereof, within the balance ring to counterbalance an imbalance that may be caused by laundry during rotation of the drum (paragraph 20).  The drum is accelerated through a natural frequency of the washing machine when the plurality of balls are determined to be angularly opposite the imbalance of laundry in the drum (paragraph 2).
Because it is known in the art to have a ball balancer, and to accelerate the drum through the natural frequency of the washing machine after the balls have balanced the imbalance, and the results of the modification would be predictable, namely, providing a ball balancer as is known to counterbalance an imbalance, it would have been obvious to one of ordinary skill in the art at the time of the invention to have balls within a ball balancer, and wherein the adjusted rotational speed range is configured to adjust disposition of balls within the ball balancer so as to correspond to a change in an amount of eccentricity; and adjusting the disposition of the balls within the ball balancer by rotating the drum within the adjusted rotational speed range.

Regarding claim 8, modified Kwon meets the conditional active step by performing the drum is rotated at the rotational speed of the resonance point of the cabinet or lower (Kwon: low point of S80).  Note that the condition of claim 8 does not appear to be performed by modified Kwon, so even though it meets the active step, it is not required.
Regarding claim 9, modified Kwon meets the conditional active step by performing the rotation speed of the drum is maintained within the second set rotational speed range (Kwon: constant speed portion of S70, for example).  Note that the condition of claim 9 does not appear to be performed by modified Kwon, so even though it meets the active step, it is not required.
Regarding claims 10, and 13, modified Kwon discloses wherein, in the first spin-drying operation, the first set rotational speed range and the second set rotational speed range are set 
Regarding claim 14, modified Kwon discloses wherein, in the initially adjusting the disposition of the balls within the ball balancer, when the drum is rotated within the adjusted rotational speed range, if vibration of a designated level or above is generated, the rotational speed of the drum is decreased or rotation of the drum is stopped (Kwon: beginning of S50; paragraph 64). 


Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the method for controlling a spin-drying cycle of a laundry treatment machine as defined by the combination of claims 1, 3, and 12; or as defined by the combination of claims 1, 3, and 15.  Regarding claim 12, there is no apparent .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711